Citation Nr: 1730088	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  06-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a disability manifested by pain and burning in the legs, shoulders, arms, and neck.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to a compensable rating for hepatitis C.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A September 2005 rating decision denied the Veteran's claims of entitlement to service connection for headaches, nightmares, memory loss, and a pain and burning sensation in the legs, shoulders, arms, and neck.  A March 2008 rating decision granted service connection for hepatitis C and assigned an initial noncompensable rating.  

This appeal has previously been before the Board, most recently in June 2016.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although a Veteran might only claim service connection for a particular psychiatric disorder, such as nightmares and memory loss, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record, and it has recharacterized the issue on appeal accordingly.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran does not have a headache disability 

2.  The Veteran does not have a disability manifested by pain and burning in the legs, shoulders, arms, and neck.

3.  The Veteran's hepatitis C is not manifested by anorexia or incapacitating episodes.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have not been met. 38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  The criteria for service connection for a disability manifested by pain and burning in the legs, shoulders, arms, and neck have not been met. 38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  The criteria for a compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in March 2005 and April 2006, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  To this end, the Board notes that the Veteran has been incarcerated during the majority of his appeal.  In June 2016, the Board remanded the Veteran's claims in order to solicit authorizations from the Veteran allowing VA to obtain medical records from the relevant correctional facilities.  Such a request was sent to the Veteran, with a copy sent to his representative, in August 2016.  The Veteran did not respond to this request, and in March 2017, the Veteran indicated that he had no other information to submit.  Thus, the Board finds that VA has undertaken all appropriate efforts to obtain medical records from the correctional facilities that have housed the Veteran. 

The Veteran received an examination addressing his claimed headache and pain disabilities in May 2014.  The Board finds that the May 2014 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not requested a hearing before the Board.  The Board further finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection Generally

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service Connection for Headaches

The Veteran filed a claim of entitlement to service connection in March 2005.  In April 2006, a clinician noted the Veteran's complaint that he developed headaches in 1972.  

In November 2011, the Veteran denied experiencing headaches.  In a separate record from November 2011, the Veteran complained of headaches that began "2 ago" [sic], which were considered to be a symptom of the Veteran's cardiovascular complaints.  A November 2011 computed tomography (CT) scan of the Veteran's head showed no acute abnormalities.  November 2011 magnetic resonance angiography examinations of the head and neck were normal.  A magnetic resonance imaging examination of the brain showed small vessel ischemic changes, but the examination was otherwise within normal limits.  

In October 2012, it was noted that the Veteran had a past medical history of chronic headaches.  The Veteran complained of headaches "all the time".  In December 2012, the Veteran complained of a two-year history of headache.  The clinician suspected that the Veteran's headaches were secondary to occipital neuralgia, with a possible cervicogenic contributing factor.  The clinician found it to be less likely that an acute intracranial process was causing the Veteran's headache.  

A June 2013 clinician record noted that the Veteran had a past medical history including chronic headaches.  In a separate June 2013 neurology note, a clinician noted that the Veteran had a history of occipital headaches, which the clinician suspected were secondary to occipital neuralgia and cervical disc disease.  The Veteran indicated that he was having fewer headaches, but he had a slight headache at the time of the examination.  

The Veteran underwent a VA examination in May 2014, at which time the examiner noted that the Veteran reported that he been diagnosed with tension headaches in the 1960s.  The Veteran complained of pain in the occipital region that typically lasted less than one day.  A CT scan of the Veteran's head was stable with no acute intracranial abnormality.  Upon review of this evidence and the Veteran's claims file, the examiner found that it was less likely than not that the Veteran's headaches were incurred in or caused by an in-service injury, event, or illness.  The examiner further found that the Veteran's service-connected hepatitis C did not cause his headaches or worsen his headaches beyond their natural progression.  In support of this opinion, the examiner found that the Veteran did not have a permanent residual or chronic disability subject to service connection.  The examiner further noted the normal CT scan and normal liver function tests from May 2014.  In a separate clinical record from May 2014, the Veteran indicated that while he had occasional headaches, he did not have a headache at that time.  The Veteran complained of worsening occipital headaches in June 2016.  

Upon review of these facts, the Board acknowledges that the Veteran has complained of headache pain on a few occasions since filing his claim in March 2005.  Clinicians have not, however, attributed the Veteran's complaints of pain to an underlying disability.  Indeed, the May 2014 examiner was unable to find that the Veteran's complaints of headache pain represented a chronic disability for the purpose of service connection.  Similarly, clinicians in November 2011, October 2012, and June 2013 described the Veteran's complaints of headache pain as not a disability in itself, but instead as a symptom of cardiovascular disease, cervical spine disease, or simply as neuralgia (which, the Board notes, is simply pain).  To the extent that clinicians have used the term "chronic" to describe the Veteran's headaches, such characterizations are based on the Veteran's own reported history.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran believes that he experiences symptoms of a headache disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience headache pain, his statements are not sufficient to establish the presence of a headache disability.  The Board finds that the weight of the evidence of record is against a finding that the Veteran suffers from a chronic headache disability.  

In sum, the Board concludes that the criteria for service connection for a headache disability have not been met, and the claim is denied.  

Service Connection for Pain and Burning in the Legs, Shoulders, Arms, and Neck

The Veteran filed a claim of entitlement to service connection in March 2005.  In July 2008, the Veteran complained of "diffuse pains".  A clinician found that the Veteran's upper and lower extremities were equal bilaterally, and the Veteran's cranial nerves II-XII were grossly intact.  In November 2010, the Veteran was in no apparent distress.  In December 2010, the Veteran was in no apparent distress.  The Veteran had normal deep tendon reflexes.  The Veteran's cranial nerves were intact, and he had no motor or sensory deficits.  In November 2011, the Veteran denied experiencing dysarthria or gait disturbance.  The Veteran's cranial nerves II-XII were grossly intact.  The Veteran had no sensory loss or motor weakness, and his deep tendon reflexes were preserved and symmetric.  In July 2013, sensory and motor examinations were symmetrical, and his gait was intact.  The clinician indicated that the Veteran's neurodiagnostic workup was unremarkable.  

The Veteran underwent a VA examination in May 2014, at which time the Veteran was found to be alert, oriented, and in no acute distress.  The Veteran's cranial nerves II-XII were intact, and the Veteran was alert and oriented in all spheres, and he answered questions appropriately.  Upon review of this evidence and the Veteran's claims file, the examiner found that it was less likely than not that the Veteran's complaints of pain and burning were incurred in or caused by an in-service injury, event, or illness.  The examiner further found that the Veteran's service-connected hepatitis C did not cause or worsen his complaints of pain and burning beyond their natural progression.  In support of this opinion, the examiner found that the Veteran did not have a permanent residual or chronic disability subject to service connection.  

Upon review of these facts, the Board acknowledges that the Veteran has complained broadly of pain on a few occasions since filing his claim in March 2005.  Clinicians have not, however, attributed the Veteran's complaints of pain to an underlying disability.  Indeed, the May 2014 examiner was unable to find that the Veteran's complaints of pain represented a chronic disability for the purpose of service connection.  Clinicians otherwise have consistently found the Veteran to be neurologically normal.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.

To the extent that the Veteran believes that he experiences symptoms of a disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience pain, his statements are not sufficient to establish the presence of a disability.  The Board finds that the weight of the evidence of record is against a finding that the Veteran suffers from a chronic disability manifested by pain and burning in the legs, shoulders, arms, and neck.  

In sum, the Board concludes that the criteria for service connection for pain and burning in the legs, shoulders, arms, and neck have not been met, and the claim is denied.  

Increased Rating

The Veteran is in receipt of a noncompensable rating for hepatitis C, and he argues that he is entitled to a compensable rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2016).

Turning to the facts in this case, the Veteran's hepatitis C is rated as noncompensable under the Diagnostic Code applicable to hepatitis C, which applies with serologic evidence of hepatitis C infection, but when the disease is otherwise nonsymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under this Diagnostic Code, a 10 percent rating applies with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but fewer than two weeks during the past 12-month period.  Id.

A 20 percent rating applies with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating applies with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating applies with daily fatigue, malaise and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating applies with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

To clarify these criteria, the Board notes that an "incapacitating episode" is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at note 2.  "Anorexia" is the lack or loss of the appetite for food.  Dorland's Illustrated Medical Dictionary 97 (31st ed. 2007).  "Malaise" is a vague feeling of bodily discomfort and fatigue.  Id. at 1112.  "Hepatomegaly" is the enlargement of the liver.  Id. At 857.  

Furthermore, the Board notes that the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); see also Malone v. Gober, 10 Vet. App. 539 (1997).  Additionally, the rating criteria are successive, meaning that the criteria for a higher rating include those of a lesser rating, such that the higher rating is not warranted if the criteria for the lower rating are not met.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-667 (2007); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed.Cir.2013) (distinguishing between rating schedules that establish successive rating criteria from those where the criteria necessary for a higher rating are not dependent upon meeting the criteria of a lower rating and noting that it was not error by stating that § 4.7 does not apply).

In this case, the Veteran filed his underlying claim of entitlement to service connection for hepatitis C in November 2005.  In April 2006, it was noted that the Veteran had no symptoms associated with his hepatitis C.  In July 2007, a needle biopsy of the liver indicated that the Veteran had chronic hepatitis C with mild piecemeal necrosis (grade 2) and enlarged fibrotic portal tracts with periportal fibrous septa (stage 2).  In a July 2008 physical evaluation, the Veteran complained of diffuse pains.  The Veteran weighed 220 pounds.  In August 2008, the Veteran weighed 214 pounds.  The Veteran denied experiencing any changes in his appetite or weight.  

In November 2010, the Veteran complained of a three- to four-year history of dull, constant, non-radiating pain in his right upper quadrant that had worsened three months before.  The pain became sharp with certain movements.  The Veteran indicated that he had been vomiting for the preceding three months after eating.  The Veteran denied vomiting blood.  The Veteran denied experiencing symptoms such as fatigue, and the Veteran was well-nourished and well-developed.  The Veteran weighed 211 pounds.  Hepatic tenderness was noted, but there was no hepatic enlargement, distention, guarding, rebound tenderness, or flank tenderness.  The Veteran's hepatitis was assessed as "fair".  

In December 2010, the Veteran denied abdominal distension, abdominal pain, bloody stool, bruising, fever, jaundice, lethargy, melena, pruritus, sleep pattern changes, sweats/chills, tremors, vomiting, changes in appetite, weight gain, or weight loss.  The Veteran complained of nausea after eating without pain.  The Veteran complained of non-radiating pain in his right upper quadrant that occurred for about four weeks at a time, resolved, and then returned for another four weeks.  The clinician explained to the Veteran that his right upper quadrant pain was related to his gallbladder.  The Veteran denied experiencing symptoms such as fatigue, and the Veteran was well-nourished and well-developed.  The Veteran weighed 207 pounds.  The Veteran had tenderness in the right upper quadrant without guarding or rebound.  No hepatic enlargement was noted.  The Veteran's hepatitis was assessed as "good".  

In November 2011, the Veteran denied experiencing symptoms such as fatigue, and the Veteran was well-nourished and well-developed.  The Veteran had no abdominal pain, constipation, diarrhea, or vomiting.  The Veteran weighed 207 pounds.  In October 2012, it was noted that the Veteran had hepatitis C that had been treated and cleared.  In December 2012, the Veteran denied experiencing nausea or vomiting.

In December 2013, blood testing for the hepatitis C antibody was positive.  In April 2014, the Veteran weighed 206 pounds.  The Veteran denied experiencing recurrent abdominal pain.

The Veteran underwent a VA examination in May 2014, at which time the examiner noted that continuous medication was not required for control of the Veteran's hepatitis.  The examiner indicated that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver disease, nor had the Veteran had any incapacitating episodes (with episodes such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to liver disease in the past 12 months.  The Veteran did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The Veteran was not a liver transplant candidate.  The Veteran was found to be alert, oriented, and in no acute distress.  The Veteran's abdomen was soft, nontender, and there was no organomegaly.  The examiner noted that liver function testing was normal.  Later in May 2014, the Veteran weighed 207 pounds.  In June 2014, while blood testing showed the presence of hepatitis C antibodies, the hepatitis C virus was not detected in the Veteran's blood.  A VA infection prevention coordinator stated that the Veteran did not have hepatitis C.  

In June 2016, the Veteran complained of experiencing pain in the right upper quadrant for the past few days, but the clinician noted that the Veteran did not "linger on this complaint for long".  The Veteran complained of fatigue, generalized weakness, lethargy, abdominal pain, and nausea.  The Veteran denied experiencing changes in appetite, constipation, diarrhea, or vomiting.  The Veteran weighed 200 pounds, and it was noted that the Veteran had lost 5 pounds in the preceding two and a half weeks.  There was no abdominal tenderness, guarding, or rebound.  

Turning to an analysis of these facts, as an initial matter, the Board notes that any rating under the Diagnostic Code applicable to hepatitis C requires serologic evidence of hepatitis C infection.  In this case, while blood testing has shown the presence of the hepatitis C antibody in the Veteran's blood, in June 2014, testing for the presence of the hepatitis C virus was negative.  While the Board does not otherwise observe serological evidence supporting a finding that the Veteran had an active infection at any time since filing his claim, a July 2007 needle biopsy of the Veteran's liver suggested that the Veteran had a current hepatitis C infection at that time.

Even if the Board were to find that the evidence showed serologic evidence of hepatitis C infection throughout the period on appeal, the Board cannot find that a 10 percent rating for hepatitis C is warranted at any time.  The Veteran's hepatitis C has not resulted in incapacitating episodes at any time; while physicians have addressed the Veteran's disease, he has not been prescribed bed rest as a result of his hepatitis C.  A compensable rating is thus unavailable to the Veteran on the basis of incapacitating episodes.

A 10 percent rating for hepatitis C otherwise requires "intermittent fatigue, malaise, and anorexia".  While the Veteran has complained of intermittent fatigue and malaise, the weight of the evidence is against a finding that the Veteran has ever suffered from anorexia.  Indeed, in August 2008, December 2010, May 2014, and June 2016, the Veteran denied experiencing any changes in his appetite.  Without evidence of anorexia, a 10 percent rating for the Veteran's hepatitis C is unwarranted.

The presence of anorexia is a requirement of any rating in excess of 10 percent, and a rating in excess of 10 percent is therefore unwarranted.  With that said, the evidence does not show the other symptoms that are associated with ratings in excess of 10 percent.  For example, the Veteran's hepatitis C has not required dietary restrictions or continuous medication, and it has not resulted in hepatomegaly.  While the Veteran has lost weight throughout the period on appeal, no clinician has attributed this weight loss to the Veteran's hepatitis C, and no clinician has found the Veteran to be malnourished.  

In sum, the Board finds that a compensable rating for hepatitis C is unwarranted at any time.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the hepatitis C is fully addressed by the pertinent schedular rating criteria.  The Veteran's symptoms focus on fatigue and pain, which are contemplated by the schedular criteria.  Therefore, referral for consideration for an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his hepatitis C.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

Service connection for a headache disability is denied.

Service connection for pain and burning in the legs, shoulders, arms, and neck is denied.  

A compensable rating for hepatitis C is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, the Board's July 2012 Remand instructed the AOJ to provide the Veteran with an examination addressing the nature and etiology of his disability resulting in nightmares and memory loss.  By way of history, the Veteran served a prison sentence from 1985 to 2012, at which time he was released on parole.  The Veteran was again incarcerated in 2014, and he remains in prison at this time.

The Veteran filed his claim of entitlement to service connection in March 2005, and he has received a variety of psychiatric diagnoses since that time.  For example, after the Veteran's 2012 release from prison, in October 2012, the Veteran was diagnosed with posttraumatic stress disorder (PTSD), depression, and anxiety.  In June 2013, a clinician diagnosed the Veteran with depressive disorder; the Veteran reported that he had experienced suicidal thoughts a few days before.  

The Veteran was provided with an examination in May 2014, at which time the Veteran had again been incarcerated.  The May 2014 examiner diagnosed the Veteran with opioid use disorder, in institutional remission, stimulant use disorder, in institutional remission, and adjustment disorder with depressed mood.  The examiner found that the Veteran's adjustment disorder was less likely than not incurred in or caused by his active duty service, and it was instead related to his incarceration after violating parole.  

The Board finds that this examination is inadequate.  The examiner essentially found the Veteran's psychiatric complaints to be related only to his return to prison.  The examiner did not consider that the Veteran complained of psychiatric symptoms, and received psychiatric treatment, when he had been released from prison on parole.  The Veteran should receive an additional examination addressing the nature and etiology of his acquired psychiatric disorder.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to occur in the facility where the Veteran is incarcerated to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The examination should preferably be conducted by an examiner who has not previously examined the Veteran in connection with this appeal.  After examining the Veteran and reviewing the Veteran's claims file, the examiner should:

a) Describe and diagnose the Veteran's claimed acquired psychiatric disability.

b) Address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disability began during or was otherwise caused by his military service, including as a result of his participation on the boxing team in-service.  

c) Address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's acquired psychiatric disability was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected hepatitis C.  

2.  Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


